The appellant was tried upon a complaint which charged that he, since August 7, 1937, did drive a motor vehicle upon a public highway while he was intoxicated, contrary to law, in said county within twelve months before making said complaint, etc.
Upon arraignment, he interposed a plea of guilty as charged whereupon the court imposed a fine against him of $100 together with all costs incurred in this prosecution. Failing to pay said fine or to confess judgment therefor, the court duly sentenced the defendant to thirty days' imprisonment in the county jail. In addition thereto ordered and adjudged that he be prohibited from driving a motor vehicle upon highways of this State for a designated period of time.
Notwithstanding his plea of guilty to the complaint as charged, the defendant took this appeal from the judgment of conviction pronounced and entered.
Upon examination, we find the proceedings in the lower court regular, and without error, therefore the judgment of conviction from which this appeal was taken will in all things be affirmed.
Affirmed.